Citation Nr: 1452712	
Decision Date: 12/01/14    Archive Date: 12/10/14

DOCKET NO.  11-29 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than December 3, 2008 for the grant of service connection for a left shoulder disability.

2.  Entitlement to a disability rating in excess of 10 percent for a left shoulder disability. 

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant is represented by: Tennessee Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had qualifying (honorable) active duty service from December 3, 1986 to November 25, 1990 and from April 8, 1994 to April 7, 2005.  He had additional non-qualifying service from April 8, 2005 to November 26, 2008.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2009 and August 2011 rating decisions of the RO in Cleveland, Ohio.  Original jurisdiction over the claims file has since been transferred to the RO in Nashville, Tennessee.  

In May 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO Nashville, Tennessee.  A transcript of the hearing is associated with the claims file.

The Veteran submitted additional pertinent evidence subsequent to the most recent adjudication of these issues by the RO; however, he waived his right to have that evidence considered by the RO, as recorded on the record of the May 2014 Board hearing, and in writing in June 2014.  

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The earliest date of a pending claim of entitlement to service connection for a left shoulder disability is December 3, 2008; the date of claim is later than the date entitlement to service connection arose.  

2.  During the entire period on appeal, the Veteran's left shoulder disability has been manifested by painful motion that exceeds 90 degrees of forward flexion and abduction; there is no ankylosis, dislocation, deformity, nonunion, or malunion.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than December 3, 2008 for the grant of service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.151, 3.156(c), 3.155, 3.159, 3.400 (2014).

2.  The criteria for a disability rating in excess of 10 percent for the left shoulder disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter-Character of Service

The Veteran has disputed that he received a dishonorable discharge from his period of service from April 8, 2005 to November 26, 2008 (see VA Form 9 received November 7, 2011).  He has submitted a letter dated March 4, 2012 on VA letterhead, signed by the VA Director of the Benefits Assistance Service, which states that the Veteran was "honorably discharged" and lists his service dates as including April 8, 2005 to November 26, 2008.  While the Board understands that this letter raises legitimate confusion, the Board emphasizes that it does not emanate from the service department and is not authoritative as to the details of the Veteran's service.  

Findings by a United States service department verifying or denying details of service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  The records received from the service department show that the Veteran received a bad conduct discharge from his last period of service.  

Moreover, the basis of VA's determination that the last period of service is non-qualifying is not that the Veteran received a dishonorable discharge from the service.  The specific determination in the VA decision (April 22, 2009) is that the Veteran was discharged from his last period of service by reason of a sentence of general court martial (January 31, 2007), and that this constitutes a statutory bar to VA benefits under 38 U.S.C.A. § 5303(a) (West 2002); 38 C.F.R. § 3.12(c)(2) (2014).  The Veteran has not appealed the April 2009 decision regarding the character of his service, nor has he disputed that he was discharged from his last period of service by reason of a sentence of general court martial.  Accordingly, the April 2009 decision is conclusive on that point.  

Left Shoulder Effective Date

After a review of all of the evidence, the Board finds that there is no dispute as to the facts essential to resolution of this appeal.  Specifically, the Veteran does not contend that he filed a claim at any time subsequent to his discharge from non-qualifying active duty on November 26, 2008 and prior to the date of the December 3, 2008 claim.  He testified at the hearing that he believed an earlier effective date was warranted based on the fact that he experienced symptoms of the disability during his earlier period of honorable active duty service.  

VA disability benefits cannot be paid during active service or for any period during which a Veteran was performing active service.  VA law requires that an individual have been discharged from active service in order to be eligible for VA disability benefits.  Specifically, "veteran" is defined as a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  Thus, discharge is crucial to establishing "veteran" status, which in turn is one of the five elements of a claim for service-connection benefits.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Accordingly, the Veteran's assertion that the effective date should be at any point during his active duty service, qualifying or non-qualifying, is not legally supported.

The law regarding effective dates provides that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1).  This statutory provision is implemented by a regulation which provides that the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  See 38 C.F.R. § 3.400. 

On these undisputed facts, the Board finds no legal basis for the assignment of an effective date for the award of service connection at any time during the Veteran's active duty service, whether that service was qualifying or non-qualifying.  Moreover, the exception to the general rule permitting the assignment of an effective date on the day following separation does not apply to the period of service from April 8, 2005 to November 26, 2008, which is non-qualifying for VA purposes.  Accordingly, the effective date must be assigned on the basis of the date of receipt of the claim or the date entitlement arose, whichever is the later.  

Subsequent to the Veteran's discharge from his non-qualifying period of active service on November 26, 2008, the first claim identifying a left shoulder disability was received on December 3, 2008.  There is nothing in the record that could be interpreted as an earlier claim, formal or informal, for service connection for the claimed disorder prior to December 3, 2008.

The Board acknowledges that the Veteran's disabilities did not begin on the date the claim was filed.  As set out above, a claim is a necessary element of the establishment of an effective date for service connection.  The date of onset of the disability is a separate component.

The Board finds that VA treatment records and/or examination reports, to the extent that they establish an earlier onset of the disabilities, cannot serve as a claim (formal or informal) for service connection.  The United States Court of Appeals for Veterans Claims (Veterans Court) in Criswell v. Nicholson, 20 Vet. App. 501 (2006) in pertinent part held that the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998); 38 C.F.R. § 3.155(a).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See Criswell, citing MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); also citing Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir.1999) (noting that even an informal claim for benefits must be in writing); also citing Brannon, 12 Vet. App. at 35.  

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of VA examination will be accepted as an informal claim for increased benefits or an informal claim to reopen.  The date of examination will be accepted as the date of receipt of the claim.  See 38 C.F.R. § 3.157(b).  In this case, there was no prior claim for compensation that was disallowed for the reason that any of the claimed disabilities was not compensable in degree.  

In summation of the Board's findings, prior to December 3, 2008, there was no pending claim for service connection for a left shoulder disorder.  VA treatment records do not serve as a formal or informal claim for service connection.  As such, an effective date prior to the date of receipt of the Veteran's claim for service connection is legally precluded.  

The controlling statute and regulation provide that the effective date for a grant of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, there is no dispute.  The date of claim, December 3, 2008, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  

Left Shoulder Evaluation

The current appeal arises from a claim of entitlement to service connection for a left shoulder disorder received at the RO on December 3, 2008.  In the August 2009 rating decision, the RO granted service connection for "status post left rotator cuff repair and distal clavicle resection" and assigned a 10 percent initial rating under Diagnostic Code 5299-5203, effective December 3, 2008.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5203 rates in accordance with clavicle or scapula, impairment.  A 10 percent rating is assigned for malunion of the clavicle or scapula or where there is nonunion without loose movement.  A 20 percent rating is assigned where there is nonunion with loose movement, or where there is dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The Board finds that the criteria for a 20 percent rating under this code are not met.  X-rays and MRI results do not reveal nonunion of the clavicle or scapula to any extent, and there is no dislocation of the joint (see August 2009 VA examination report).

In the alternative, the shoulder disability can be rated on impairment of function, i.e. motion.  In this case, impairment of shoulder motion is assigned a 20 percent rating for the minor appendage (the Veteran is right handed according to his hearing testimony and September 2011 examination report) where motion of the arm is limited at the shoulder level, or is limited midway between the side and the shoulder level, or in favorable ankylosis with abduction to 60 degrees, can reach mouth and head.  A 30 percent rating requires limitation to 25 degrees from the side, or an intermediate stage between favorable and unfavorable ankylosis.  A 40 percent rating requires unfavorable ankylosis with abduction limited to 25 degrees from side.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201. 

The shoulder level is 90 degrees on either forward elevation or abduction.  See 38 C.F.R. § 4.71a, Plate I.

VA examination on August 8, 2009 reveals forward elevation from 0 to 150 degrees with onset of pain at 90 degrees; abduction from 0 to 140 degrees with onset of pain at 90 degrees; external rotation from 0 to 80 degrees with onset of pain at 60 degrees; internal rotation from 0 to 45 degrees with onset of pain at 20 degrees.  There was no change after 3 repetitions.  There was no ankylosis.  Muscle strength was 5 out of 5 with no atrophy, spasm, or other abnormality.  There was no instability of shoulder or clavicle and no acute abnormality.  

Physical therapy notes from August 27, 2009 reveal shoulder elevation to 150 degrees, abduction to 110 degrees, external rotation to 47 degrees and internal rotation to 10 degrees.  

On September 1, 2009, elevation was measured at 159 degrees, abduction was measured at 124 degrees and 126 degrees.  On September 2, 2009, elevation was reported as 155 degrees and 160 degrees, abduction was reported as 139 degrees and 142 degrees.  On September 10, 2009, elevation was reported as 151 degrees, abduction was reported as 138 degrees and 149 degrees.  On September 15, 2009, elevation was reported as 156 degrees and 165 degrees, abduction was reported as 139 degrees and 149 degrees.  On September 16, 2009, elevation was reported as 157 degrees, abduction was 147 degrees.  On September 24, 2009, elevation was reported as 155 degrees and 161 degrees, abduction was 147 degrees and 155 degrees.  

VA physical therapy notes on November 20, 2009 reveal forward elevation of 170 degrees, abduction of 165 degrees, external rotation of 80 degrees, and internal rotation of 70 degrees.  

A private report of December 31, 2009 reveals active forward elevation from 0 to 170 degrees; abduction from 0 to 150 degrees; external rotation from 0 to 80 degrees.  

The report of VA examination September 10, 2011 reveals forward elevation from 0 to 170 degrees with onset of pain at 150 degrees; abduction was from 0 to 170 degrees with onset of pain at 150 degrees.  There was no change after 3 repetitions.  There was no ankylosis.  Strength was 5 out of 5.  Testing for rotator cuff pathology and shoulder instability was negative.  

Based on the measured ranges of motion in this case, the Board finds that the criteria for any rating higher than 10 percent are not met on this basis.  The Board acknowledges that the point of onset of pain was reported as 90 degrees in the August 2009 VA examination report; however, the Veteran was still able to attain 150 degrees on forward elevation and 140 degree on abduction despite the onset of pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  While the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for painful motion without demonstration of additional functional loss, a 10 percent rating is already assigned here.  Evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment approximating the rating criteria.  Similarly, the presence of arthritis itself assures no more than a 10 percent rating, which is already assigned.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Board has considered other diagnostic codes; however, there is no clinical evidence or lay assertion of loss of head of the humerus (flail shoulder), nonunion of the humerus (false flail joint), fibrous union of the humerus, recurrent dislocation at scapulohumeral joint, or malunion with either marked or moderate deformity (see Diagnostic Code 5202).  There is also no evidence of ankylosis in any degree for purposes of Diagnostic Code 5200 (see August 2009 and November 2001 VA examination reports).  

While there is a surgical scar of the left shoulder, it is not manifested by any symptomatology that would support a compensable rating under 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (see August 2009 and September 2011 VA examination reports).  

For these reasons, the Board finds that the weight of the evidence is against a rating in excess of 10 percent for the left shoulder disability.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2014), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the first Thun element is not satisfied here.  The Veteran's service-connected left shoulder disability is manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impair his ability to lift and work with his left arm.  The Veteran has reported decreased strength in the upper extremity, pain, and difficulty lifting and carrying.  These symptoms markedly restrict lifting.  The impact of the disability is severe regarding sports, moderate regarding exercise, mild regarding chores, shopping, recreation, feeding, dressing, toileting, and driving, and absent regarding traveling, bathing, grooming (see August 2009 and September 2011 VA examination reports).  

These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the shoulder provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5201 (providing ratings on the basis of ankylosis and limited flexion and abduction).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2014).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in lifting and working with his left arm.  In short, there is nothing exceptional or unusual about the Veteran's left shoulder disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

As discussed below, the facts are not in dispute regarding the effective date for the grant of service connection for the left shoulder disability; instead, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to effective dates.  The VCAA is therefore inapplicable and need not be considered in this case.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004.

The rating claim arises from the Veteran's disagreement with the initial rating assigned for the left shoulder disability after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); VAOPGCPREC 8-2003.  

The RO has obtained pertinent medical records including the VA outpatient treatment reports and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding the claim.  The Veteran has made no specific allegations as to the inadequacy of the August 2009, or September 2011 examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

The Veteran has asserted that his left shoulder disability has worsened since the most recent examination (see hearing testimony at page 7); however, other than asserting that it is worse, he has provided no description of the worsening that would permit a conclusion that the medical evidence is not adequate to evaluate the disability.  The Veteran has not described a lessening of his range of motion.  Indeed, the Veteran's specific assertion was that his condition had worsened since the 2009 examination.  He appeared not to recall having attended the September 2011 examination which demonstrates significantly better range of motion than the 2009 examination.  The Board provided the Veteran an additional 60 days to submit evidence demonstrating a worsening of the disability.  He submitted additional records; however, these are largely records which predate the September 2011 examination and therefore do not demonstrate a worsening since the September 2011 examination.  Accordingly, the Board finds that an additional examination is not necessary.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the Veteran was informed of the reasons for the RO's denial of his claims and was informed of the type of evidence necessary to substantiate the claims.  He was also provided an additional 60 days within which to submit additional evidence.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.


ORDER

An effective date earlier than December 3, 2008 for the grant of service connection for a left shoulder disability is denied.  

A disability rating in excess of 10 percent for the left shoulder disability is denied.  



REMAND

The RO has not obtained a medical opinion regarding the etiology of the Veteran's right knee disorder.  At the time of the August 2011 rating decision, the record did not include the complete service treatment records, and the available service treatment records did not document any injury to the right knee in service.  Since the August 2011 decision, the Veteran has submitted personal copies of service treatment records which reflect an injury to the right knee in service in July 1994.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the Veterans Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of a right knee injury in service and the current diagnosis of arthritis of the right knee, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current right knee disorder is causally related to service.  

Accordingly, the claim for service connection for a right knee disorder is REMANDED for the following action:

1.  Obtain and associate with the claims file any additional medical evidence that may have since come into existence. 

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his right knee disorder.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is asked to consider the Veteran's reported history of right knee symptoms in service and the nature of his injury in service.  For the purposes of the examination, the Veteran's service treatment records document treatment for a right knee injury in service in July 1994.  

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that a current right knee disorder is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  

3.  Readjudicate the remanded claim for service connection for a right knee disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


